Sanford, J.
The first point presented for our decision upon the facts stated is, which of these claimants is entitled to the furniture in question.
Before the act of 1849, (Comp, of 1854, p. 376,) it had been settled by an uniform course of decisions in this state, that personal property accruing to a wife during her coverture by devise or descent, vested immediately and absolutely in her husband, even before distribution. Griswold v. Penniman, 2 Conn., 564; Fourth Ecclesiastical Society in Middletown v. Mather, 15 id., 587; Winton v. Barmun, 19 id., 171; Edwards v. Sheridan, 24 id., 165.
But it is claimed that if the husband, Gideon Morehouse, took this property under the will of William Robinson, still it became the property of his wife by the purchase and transfer to her, operating as a gift from her husband.
That a husband may in equity make a valid gift of personal property to his wife, (the rights of creditors not interfering with such gift,) though formerly doubted, is now the established law of the state. Deming v. Williams, 26 Conn., 226. But “ courts of equity require clear and incontrovertible evidence to establish such gifts as a matter of intention and fact.” *1392 Story Eq. Jur., §§ 1375,1381; 1 Bright on Husband and Wife, 33; McLean v. Langland, 5 Ves., 79.
Here the purpose and intention of the husband to give the furniture to his wife does not distinctly appear. The only evidence of such intention is, that the bill of sale was made out in her name. But it does not appear that it was so made either by his direction or even with his knowledge. And this evidence, slight and unsatisfactory as it is, is greatly shaken, if not conclusively repelled, by the admitted facts, that although he took letters of administration on her estate, he always, after as well as before her death, treated the property as his own, not hers; and finally left it in possession of his second wife.
The executor of Gideon Morehouse’s will is entitled to this property.
Secondly, as to the note given by Sherman and Jeliffe.
The act of 185J, (Comp, of 1854, p. 377,) provides that “ in every case where the real estate of a married woman has been or shall be sold, and the price or avails thereof secured or invested in her name, or in the name of a trustee for her or for her benefit, the same shall in equity be deemed to belong to her, and shall not be liable to be taken on execution for the debts or liabilities of her husband.” This note was given for the price or avails of Mrs. Morehouse’s real estate sold, and by the husband and wife conveyed, in May, 1852, and must be deemed to belong to her at the time of her decease, and now to be part of ■ her estate. The note was made payable to her, and within the popular meaning of the terms, as well as within the equity and spirit of the statute, was “ secured and invested in her name.”
Bills of exchange, bonds for the payment of money, and promissory notes, are in the popular acceptation of the term “ securities ” for money. Blackstone, in his Commentaries, (Yol. 2, p. 466,) says, “ A bill of exchange is a security originally invented,” &c. So Chitty (on Bills, p. 4,) says, “ This security, (a bill of exchange,) is in some respects preferable to a bond,” &c. “ There are however some disadvantages accompanying this security,” &c., (p. 5.) “In practice how*140ever notes are seldom given in ordinary commercial transactions, bnt are confined to acknowledgments and securities for and mode sof paying private debts,” Ac., (p. 517.) One of the definitions given by Webster to the word “ secured ” is, “ put beyond hazard.” And is not a debt “ put beyond hazard ” when the creditor has obtained for it the promissory note of one or more individuals of abundant property and undoubted credit ? Our statute (ed. of 1835,) says: “All moneys at interest secured by notes or bonds of responsible persons shall be set in the list for taxation, Ac.” And the same language is employed in the statute, in the revision of 1821, p. 448. We think we should disregard the obvious policy of the law, and defeat the purpose and intention of its framers, if we were to give to these terms, “ secured ” and “ invested,” as they are used in this enactment, the restricted signification contended for by the leai’ned counsel for Mr. Jennings. Promissory notes among our people are regarded as “ securities ” for money, more or less valuable indeed in proportion as the pecuniary ability and credit of the makers of them are more or less reliable. They are the subject of sale and transfer like ordinary articles of merchandize, and money paid for a note, and especially for a note carrying interest, may with entire propriety be said to be “ invested ” in that note. The bonds and promis. sory notes of the government of the United States and of the individual states, of municipal corporations, Ac., are familiarly spoken of as the subject of “ investment.” They are considered good “ securities,” and therefore capitalists “ invest ” in them, and the money so “ invested ” is “ secured.”
We think that the whole amount of this note, both principal and interest, belongs to the estate of Mrs. Morehouse. Upon this point the statute seems conclusive. The case states that the “ note was given for the price of land of said Eunice ” and the statute says that “ when the real estate of a married woman has been or shall be sold, and the price or avails thereof secured or invested in her name,” Ac., “ it shall in equity be deemed to belong to her,” Ac. The legislature might have enacted that some specific portion of the proceeds of the sale of the wife’s real estate should belong to the hus*141band, but it has not; probably deeming it safe to leave to the husband himself the protection of his own interests.
In regard to the respective interests of the husband and the wife in the wife’s real estate during the coverture, they do not stand on equal ground. The husband can at pleasure sell his interest in the property, and realize the proceeds of it, whether the wife assents to such sale or not, but she can make no disposition of her interest in it to operate during her life without his concurrence. The husband therefore has always ample power and opportunity to protect himself; and it seems an entirely fair presumption that he has either taken to himself his due proportion of the proceeds of the property at the time the sale was made, or intentionally relinquished the whole of such proceeds to his wife.
8. The note against Eddy stands upon the same ground and belongs to the estate of Mrs. Morehouse. But the bill for painting ought to be deducted from it, according to the agreement of all the parties when the work was done. Though not indorsed, as it should have been, it was nevertheless an effective payment upon the note.
4. The Erie stock, and the whole proceeds of the Erie bonds also, belong to the wife’s estate. The bonds were the avails of real estate devised to her by her father, and sold by her and her husband in 1852. They stood in her name when she died. Her husband as her administrator surrendered them, and took a certificate entitling her estate to stock when it should be issued; and Davis, the present administrator, exchanged the certificate for the stock, paying out of her estate an assessment of sixty dollars. Thus the proceeds of this sale of the wife’s real estate are clearly traced through the bonds and the certificate into this stock — the property of the wife being by the husband in every stage of this transition distinctly recognized. The “ avails ” of the wife’s real estate were originally “ invested ” in the bonds, and are now invested in the stock, as the husband manifestly intended it should be, and this stock must be deemed part of her estate.
It is of no importance that Davis obtained possession of the certificate without Jennings’ consent. Davis had a right to *142that possession, and a right to exchange the certificate for the stock, whether Jennings assented to it or not.
Had Mrs. Morehouse been alive when her husband surrendered the bonds and took the certificate in her name, that act would have furnished unequivocal evidence of his understanding that the property was hers, and of his intention to estop himself and his representatives from claiming it. His acting as her administrator in surrendering the bonds and taking the certificate in the name of her estate after her death, must have the same effect.
5. The Erie bonds being the property of the wife at the time of her decease, they passed to her administrator as part of her estate, and her husband had no right to them or to the interest or income accruing from them. (1 Swift Dig., 26.) Therefore the $560, being the interest accrued upon these bonds and appropriated by the husband to his own use, belonged to her estate, and ought to be refunded to it from his.
6. The deposit in the Southport Savings Bank.
It is true, as claimed by the counsel for Mr. Jennings, that the personal property which came to Mrs. Morehouse by inheritance or distribution from her brother’s estate in 1840, as the law then stood, prima facie vested in her husband. But he suffered her to invest it in her own name in the stock of the Bank of America. • He never received any dividends or profits which accrued on that stock. After her death, and acting as her administrator, he sold the stock and deposited the proceeds of the sale in the savings bank to the credit of her estate. He thus furnished by his conduct that clear and satisfactory evidence of his intention to give this property to his wife, and to relinquish all his claims upon it, which courts of equity require to uphold a direct donation from a husband to his wife. See Deming v. Williams, 26 Conn., 226.
Lastly, the money deposited in the Southport Bank also belonged to the wife’s estate.
Her real estate was sold, and this money, the proceeds of the sale, she deposited to her own credit in the bank in 1852. And there it remained, her husband making no objection, so *143far as we are informed, to its standing to her credit on the books, and no claim upon it until April, 1855, six months after her decease.
It is not stated whether the money was deposited in the bank for safe keeping merely, or in the character of a loan to the bank for which a stipulated rate of interest was to be paid during its continuance there; nor is it material to inquire, because, in either case, the deposit (being a general as contradistinguished from a special one) created a debt in favor of the depositor and against the bank, and then the money became “ invested ” in that debt, and being thus invested in the name of Mrs. Morehouse was protected by the statute against her husband’s claims upon it. Money paid for costly jewels or precious stones, though they produce no income, is as truly “ invested ” as money paid for bank stocks or government securities. It can make no difference whether the depositor took any written evidence of this investment or did not. The statute does not require any particular species of evidence that the investment has been made; it only requires that it should be made in her name, or in the name of a trustee for her or for her benefit. Money loaned is “ invested ” in a debt against the borrower. If a promissory note is taken for it in the lender’s name, the note becomes the evidence of the investment and secures it to the lender. If no note is taken, the money is nevertheless “ invested ” in the debt against the borrower and in the lender’s name.
The object of the legislature was to protect the interests of the wife, and to effect that object the proceeds of the sale of her real estate, while it remains in money, must be protected until its ultimate investment in something else. And if a deposit in bank to the credit of the wife is not in strictness an investment in her name, then the money is in effect still in the wife’s possession, awaiting an opportunity for investment, being merely kept in the bank as in a place of safety. And in either case it is protected by the statute as her property.
In this opinion the other judges concurred.